Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.501 Filed 07/23/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 14-20153

                   v.                          District Judge Arthur J. Tarnow

MICHAEL RICHARD GODLEWSKI,

                   Defendant.
                                       /

                    SUPPLEMENTAL BRIEF
     IN SUPPORT OF PETITION FOR COMPASSIONATE RELEASE

      Michael Godlewski suffers a chronic medical condition, Balantis Xerotica

Obliterans (BXO), for which he requires twice weekly trips to medical services to

perform genital dilations on himself. The condition has caused him bloody urine,

serious pain, and urinary tract infections. Because of the COVID-19 pandemic, he

reports missed dilation treatments. He also has been in custody for more than six and

a half years, over 76% of his imposed term of imprisonment. He has incurred zero

disciplinary infractions, and he has completed 4,600 hours of educational programs.

He has a plan for release to live in a home owned by his mother. Because of his

serious health issues, and the lack of medical care during the pandemic, Godlewski

asks this Court for immediate release under 18 U.S.C. § 3582(c)(1)(a).

                                           1
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.502 Filed 07/23/20 Page 2 of 13




      I.     Procedural history

      This offense dates back to 2013, when Godlewski, then age 29, was arrested

on charges that, by email and telephone, he solicited a woman (actually an

undercover agent) to allow him to engage in sexual relations with her 13-year-old

daughter. (R. 20, Plea Agreement, PgID 60–61.) A search of his computer also

revealed child pornography. (Id. at 61.)

      Godlewski pleaded guilty and faced a guidelines range of 121 to 151 months.

He had a criminal history score of zero and had never before been to prison. PSR

¶ 48. The PSR documented his diagnosis with BXO, described as “a chronic skin

disorder of the male penis characterized by hard white patches and usually a white

hardened ring around the tip of the penis.” PSR ¶ 59. The PSR explained that BXO

“is progressive and often surgery is required if the hardened patches cause excessive

constriction of the penis which can impair urination. Id. For Godlewski, the

condition caused “constriction of his penis and requires that he manually dilate his

urethra two to three times per month in order to urinate.” Id.

      This Court imposed a sentence of 121 months in prison and 5 years of

supervised release. (R. 37, Amd. Judgment, PgID 205–06.) Godlewski’s anticipated

release date is July 26, 2022, and he is eligible for home detention on January 26,

2022, approximately a year and a half from now. (Gov. Ex. B at 192.)

                                           2
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.503 Filed 07/23/20 Page 3 of 13




      II.     Legal Standard for Compassionate Release

      Section 3582(c)(1)(A)(i) permits courts to grant a reduction of sentence, after

considering the § 3553(a) factors, if “extraordinary and compelling reasons warrant

such a reduction,” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.”

      Release in these circumstances is consistent with the Sentencing

Commission’s policy statements. Specifically, Godlewski suffers “a serious

physical or medical condition . . . that substantially diminishes the ability to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii); see United States v.

Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich. May 21, 2020).

Moreover, there are “Other Reasons” under U.S.S.G. § 1B1.13, cmt. n. 1(D),

warranting compassionate release, because of his lack of access to medical care

during this pandemic, and the particular vulnerability of inmates to COVID-19.

See Miller v. United States, No. CR 16-20222-1, 2020 WL 1814084, at *3 (E.D.

Mich. Apr. 9, 2020); see also United States v. Kelly, No. 3:13-CR-59-CWR-LRA-

2, 2020 WL 2104241 (S.D. Miss. May 1, 2020) (granting release to a non-elderly

inmate with no pre-existing conditions because of BOP’s failure to control the

outbreak at his facility).

                                           3
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.504 Filed 07/23/20 Page 4 of 13




      III.   Exhaustion of Administrative Remedies

      Section 3582(c)(1)(A)(i) gives this Court authority to grant relief to a person

moving for compassionate release after either (1) he has “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf” or (2) “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility.”

      Godlewski reports that he asked the warden for release on June 23, 2020, and

that he received a denial letter on July 16, 2020. Godlewski agreed to mail these

records to counsel on July 21, 2020, and postal-service tracking information shows

the records are still en route. Counsel notified the government of Godlewski’s

request on July 21, before the government filed its response. The government last

asked for updated records from BOP on July 15, before Godlewski says he received

a denial letter. Given the frequency of the BOP’s failure to produce administrative

request to the prosecutor’s office in this district, this Court should credit Godlewski’s

report of requesting relief and find that the exhaustion requirement is met.

      IV.    Extraordinary and Compelling Reasons for Release

             A. FCI Petersburg Low

      Godlewski’s incarcerated status alone puts him at a higher risk of contracting

COVID-19. See United States v. Nazzal, No. 10-20392, 2020 WL 3077948, at *3

                                           4
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.505 Filed 07/23/20 Page 5 of 13




(E.D. Mich. June 10, 2020) (citing CDC guidance that detention facilities present

particular risks from COVID-19). More than 10,000 inmates in the Bureau of Prisons

have contracted COVID-19, and although more than 5,500 have recovered, at least

99 inmates and 1 staff member have died. https://www.bop.gov/coronavirus/. The

BOP’s website shows that, at Petersburg Low FCI, where Godlewski is incarcerated,

only 53 out of 949 prisoners there have been tested—less than 6% of the population.

Id. One of those prisoners tested positive for the virus. Even “[z]ero confirmed

COVID-19 cases is not the same thing as zero COVID-19 cases.” United States v.

Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020). “This

disease spreads asymptomatically, which means the Court and the prison system can

take no comfort in a lack of confirmed cases, and all parties should be deeply

concerned by the lack of universal testing of inmates and staff.” Id.

             B. Balantis Xerotica Obliterans

      “Balanitis Xerotica Obliterans (BXO) is a chronic, often progressive disease,

which can lead to phimosis and urethral stenosis, affecting both urinary and sexual

function.” A. Hartley, et al., The surgical treatment of Balanitis Xerotica Obliterans,

INDIAN J. PLAST. SURG. (2011), https://perma.cc/P4WX-3UFV. There is no known

cure, and the condition is associated with a higher risk of cancer. Wikipedia, Lichen

Sclerosus, https://en.wikipedia.org/wiki/Lichen_sclerosus (collecting sources).

                                          5
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.506 Filed 07/23/20 Page 6 of 13




      One main side effect of BXO is “urethral strictures,” meaning a narrowing of

the urethra because of the build-up of scar tissue or inflammation. The Center for

Reconstructive Urology, Dilation, Urethrotomy, Stent, https://www.centerforre

constructiveurology.org/urethral-stricture/dilation-urethrotomy-stent/. A common

treatment for urethral strictures is “dilation,” typically meaning “a urologist

progressively stretching the stricture using a series of dilators that gradually increase

in size.” Id. This is what a “dilator” looks like:




Id.

      Godlewski’s medical records confirm he continues to suffer serious problems

from BXO. He has seen a urologist, who recommended reconstructive surgery, but

the “surgical procedure to correct this issue is not available in this area.” (Gov. Ex.

B at 129.)

      Without the surgery, Godlewski “has to continue to self dilate once to twice a

week.” (Gov. Ex. B at 129.) He cannot do these dilations in his cell because the
                                            6
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.507 Filed 07/23/20 Page 7 of 13




dilators are considered dangerous if kept in a prisoner’s living area. Thus, he reports

that he must go to medical services to perform them on himself. He has missed

appointments because of the COVID-19 lockdown.

       Godlewski also had an ultrasound in 2020 that revealed growths in his

testicular area “consistent with cysts as well as hydroceles.” (Gov. Ex. B at 129.)

“Hydroceles” is a swelling of the scrotum that occurred when fluid collects in the

thin   sheath     around     the    testicle.   https://www.mayoclinic.org/diseases-

conditions/hydrocele/symptoms-causes/syc-20363969#:~:text=A%20hydrocele

%20(HI%2Ddroe%2D,or%20injury%20within%20the%20scrotum. His condition

has led to urinary tract infections, pain, and sacs in his genitals called “spermatocele

of the epididymis.” (Gov. Ex. B at 131, 136, 159.) His condition also has led to

burning with urination and blood in his urine on multiple occasions. (Id. at 11, 48.)

On one occasion, he rated his pain urinating as 9 out of 10, and was provided

Tylenol. (Id. at 48.) His most recent urinary tract infection was resolved with the

powerful antibiotic Cipro on June 23, 2020, just a month ago. (Id. at 87.)

       This Court addressed another case where a person with chronic conditions

faced a lack of medical care in Snell v. United States, No. CR 16-20222-6, 2020 WL

2850038, at *2 (E.D. Mich. June 2, 2020). There, the defendant suffered congenital

spina bifida, and, similar to Godlewski, was suffering urinary tract infections,

                                           7
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.508 Filed 07/23/20 Page 8 of 13




allegedly because of the prison’s failure to provide proper care. Id. at *1. This Court

explained: “Robust health systems outside of prison have been overwhelmed by the

current pandemic, so much more so is the strain on an already under resourced BOP

facility that is not designed to provide acute medical care en masse.” Id. at *2. As a

result, the “little medical resources” available at the prison “are now being funneled

to COVID-19 patients, leaving inmates with chronic conditions, like Snell, more

vulnerable to deterioration or infection.” Id. The Court thus determined that, because

the prison was “not a conducive facility for Snell’s health, both in regards to the

virus and his underlying condition, extraordinary and compelling reasons exist for

his release.” Id. at *3.

       This Court should likewise find that Godlewski’s lack of access to care during

this pandemic, creating serious problems with his urinary tract, is an extraordinary

and compelling reason for release.

       V.     Release is Consistent with the § 3555(a) Factors

       There is no dispute that this was an extremely serious crime, as reflected in

this Court’s sentence. But at least one offender charged with the same crime has

been granted release. United States v. Sholler, No. 17-CR-00181-SI-1, 2020 WL

2512416, at *1 (N.D. Cal. May 15, 2020) (granting reduction from 90 months to 38

months for defendant charged with online enticement, who pled guilty to attempted

                                          8
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.509 Filed 07/23/20 Page 9 of 13




transfer of obscene material to a minor). And more importantly, at this stage,

especially in light of the global pandemic, the § 3553(a) factors favor release.

      Godlewski has been in custody for more than six and a half years, over 76%

of his imposed term of imprisonment. (Gov. Ex. B at 193.) He is eligible for release

on home detention in January 2022, a year and a half from now. Releasing

Godlewski now to home confinement, rather than forcing him to remain in custody

for another year and half during this pandemic, will not increase danger to the public.

      This is supported by Godlewski’s prison record. He has incurred zero

disciplinary infractions. (Id. at 186.) He has a PATTERN score of low. (Id. at 187.)

And he has completed several educational programs. (Id. at 4.) His programming

includes job skills—such as money management and mock job fairs—along with art

classes, health classes, and courses on avoiding criminal thinking. (Id.) The

government emphasizes an incident where he is alleged to have been in possession

of improper materials, but tellingly, he did not receive any discipline for that

incident, undermining its severity.

      Godlewski works in the UNICOR print shop. (Gov. Ex. B at 188.) He also

completed the 30-hour nonresidential drug program, and the 12-hour drug program.

(Id. at 189.) In addition, he received 4,000 hours of training certified by the U.S.

Department of Labor for dog-training services. (Id. at 4.) This was not mere dog-

                                          9
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.510 Filed 07/23/20 Page 10 of 13




walking. Rather, he learned to train service dogs for diabetic alerts and seizure alerts,

and as licensed therapy companions.

        The government notes that Godlewski declined sex-offender treatment. First,

a clarification: The government notes that there is both residential and nonresidential

sex offender treatment in BOP. That’s true, but there is no indication Godlewski was

ever offered the residential treatment program. As to the nonresidential program,

Godlewski initially agreed to participate in February 2015 and was placed on a wait

list. (Gov. Ex. B at 195.) He asked to be removed from the wait list on October 2017,

more than two years later. (Id. at 1.)

        Godlewski explained to counsel that he removed himself from the waitlist

after receiving warnings—from other inmates and a prison guidebook—that

program participation could be used against him. Indeed, there are reports that

federal prisoners have “discovered that statements they made to gain admittance to

a sex offender treatment program (SOTP), and issues they discuss in treatment, are

not treated as confidential and can be used against them in civil commitment

hearings.” Derek Gilna, Federal Sex Offender Civil Commitment Process Under

Fire,   Prison Legal News         (Aug.    2012),   https://www.prisonlegalnews.org/

news/2012/aug/15/federal-sex-offender-civil-commitment-process-under-fire/.




                                           10
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.511 Filed 07/23/20 Page 11 of 13




      Counsel knows from experience that longtime defenders often warn clients

about the serious risks of participating and sharing information in these programs,

out of fear the information can be used against a person. In fact, in Defending a

Federal Criminal Case, a leading text for federal defenders, the head defender for

the Middle District of Tennessee, Henry Martin, advises: “counsel should remind

clients that participation in a SOMP or a SOTP could affect them negatively at any

future civil commitment proceeding, that they have a Fifth Amendment right to

refuse to discuss their sexual histories, and that any institutional penalty (e.g., loss

of privileges) for failure to participate may well be minor compared to the risk of

lifetime civil commitment.” Todd Bussert & Henry Martin, The Federal Bureau of

Prisons, at 19-1057, Chapter 19 in DEFENDING A FEDERAL CRIMINAL CASE (2010),

https://www.prisonlegalnews.org/media/publications/federal_defenders_of_san_di

ego_fbop.pdf. Given this advice, Godlewski’s decision to decline the program

should not be viewed as any lack of desire on his part for treatment.

      On the contrary, Godlewski remains committed to treatment. He expressed to

counsel that he is “definitely not in denial” that he has a problem. He has sought

assistance from the prison psychology department, and more recently, he began

participating in the “Life Connections Program,” an 18-month program meant “to

foster personal growth and responsibility, and to right the relationships among [a

                                          11
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.512 Filed 07/23/20 Page 12 of 13




person’s] victim(s), community, and inmate, using secular outcome-based

objectives.” (Ex. 1, LCP Description.) To be admitted, a prisoner must receive a

recommendation from staff and approval from the warden. (Id.) Godlewski’s

participation in this intensive program shows his commitment to change.

      If released, Godlewski intends to live in a home owned by his mother, Marlene

Klumpp. Counsel also spoke to Rodney Rosselle, who employed Godlewski before

this offense at his towing company in Northville, Michigan. PSR ¶ 27. Mr. Rosselle

reported that Godlewski was a good employee, and that if Godlewski obtained the

proper certificates, he would be willing to hire him again.

                                   Conclusion

      In light of Godlewski’s medical condition, evidence of rehabilitation, and the

COVID-19 pandemic, he respectfully requests compassionate release.

                                              Respectfully submitted,

                                              s/Benton C. Martin
                                              FEDERAL COMMUNITY DEFENDER
                                              613 Abbott St., Suite 500
                                              Detroit, MI 48226
                                              PHONE: 313-967-5832
                                              EMAIL: Benton_Martin@fd.org
Dated: July 23, 2020




                                         12
Case 2:14-cr-20153-AJT-MKM ECF No. 45, PageID.513 Filed 07/23/20 Page 13 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                   Cr. No. 14-20153

                   v.                           District Judge Arthur J. Tarnow

MICHAEL RICHARD GODLEWSKI,

                   Defendant.
                                       /

                          CERTIFICATE OF SERVICE

     I certify that on July 23, 2020, I filed the foregoing paper with the through the
court’s electronic docketing system, which will send notification to opposing
counsel of record.

                                                /s/Benton C. Martin




                                           13
